DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  CHANGING LANE AUTO GROUP, LLC, LATOYA CAMPBELL a/k/a
        LATOYA LADOUCEUR, and MARIO LADOUCEUR,
                       Appellants,

                                    v.

                JAMES FRANCIS and EDEN FRANCIS,
                           Appellees.

                              No. 4D21-1085

                          [October 21, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No.
062019CA023058AXXXCE.

  David A. Strauss of The Strauss Law Firm, P.A., Fort Lauderdale, for
appellants.

  William C. Robinson, Miami Gardens, for appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.